Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-6-1997

Hertz Corp. v. NLRB
Precedential or Non-Precedential:

Docket 95-3621




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Hertz Corp. v. NLRB" (1997). 1997 Decisions. Paper 30.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/30


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT



                                   Nos. 95-3621 & 96-3000



                                  HERTZ CORPORATION,

                                                                     Petitioner
                                               v.

                         NATIONAL LABOR RELATIONS BOARD,

                                                                     Respondent.




                   On Petition for Review of an Order of the National Labor
                     Relations Board , United States Department of Labor
                                   (NLRB No. 5-CA-23956)



                                     Argued June 11, 1996

              Before: SCIRICA and ROTH, Circuit Judges
                       and RESTANI1, Judge, U.S. Court of International Trade

                               (Opinion Filed January 28, 1997)




                            ORDER AMENDING SLIP OPINION




   1
   Honorable Jane A. Restani, United States Judge for the United States Court of International
Trade, sitting by designation.
               It is hereby ordered that the slip opinion in the above-entitled matter on January
28, 1997 is hereby amended in accordance with the following:

              The caption is amended to include appeal No. 96-3000 and the first complete
paragraph on page 13 of the slip opinion shall read:


               Information pertaining to individuals who are not members of a
               union bargaining unit is not available to a union on demand. A
               union must communicate facts that reasonably support its
               suspicion of discrimination in hiring. Because Local 922 failed to
               do so in this case, we will grant Hertz’s petition for review, reverse
               the NLRB panel decision, and remand the case to the NLRB to
               dismiss the Union's complaint. We will also deny the Board's
               cross-application for enforcement.



                                                                 BY THE COURT:

                                                                  /s/ Jane R. Roth

                                                                      Circuit Judge



DATED: February 6, 1997